1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10

11   KIMBERLY HUSTED, CHAPTER 7        No.   2:19-cv-01854-JAM-AC
     BANKRUPTCY TRUSTEE OF THE
12   BANKRUPTCY ESTATE OF FIRST
     CAPITAL RETAIL LLC,
13                                     ORDER GRANTING DEFENDANTS’
                   Plaintiff,          MOTION TO DISMISS
14
           v.
15
     FIRST CAPITAL REAL ESTATE
16   INVESTMENTS LLC, a California
     Limited Liability Company;
17   SUNEET SINGAL; FIRST CAPITAL
     MANAGEMENT LLC, a Nevada
18   Limited Liability Company,
19                 Defendants.
20
21         This matter is before the Court on Defendants Suneet Singal

22   (“Singal”), First Capital Real Estate Investments LLC (“FCREI”),

23   and First Capital Management LLC’s (“First Capital Management”)

24   (collectively, “Defendants”) Motion to Dismiss for failure to

25   state a claim upon which relief can be granted.    Mot., ECF No.

26   19.   Kimberly Husted (“Plaintiff”) filed an opposition to

27   Defendants’ motion, Opp’n, ECF No. 21, to which Defendants

28   replied, Reply, ECF No. 27.   After consideration of the parties’
                                      1
1    briefing on the motion and relevant legal authority, the Court

2    GRANTS Defendants’ Motion to Dismiss.1

3

4                             I.   BACKGROUND

5          On September 13, 2019, Plaintiff, the Chapter 7 Bankruptcy

6    Trustee of the Bankruptcy Estate of First Capital Retail LLC

7    (“FCR”), filed suit against Defendants.    See Compl., ECF No. 1.

8    Plaintiff alleged Defendants violated the Federal Racketeer

9    Influenced and Corrupt Organizations Act (“RICO”), U.S.C. §

10   1962, engaged in conversion under California law, and committed

11   federal criminal bank fraud, 18 U.S.C. § 1344.     Id.   The parties

12   have since stipulated that the claim of bank fraud be dismissed

13   with prejudice.   See Stipulation to Dismiss Count III, ECF No.

14   25.   The remaining allegations stem from a series of factoring

15   agreements and loans that closely followed the sale of Singal’s

16   business, First Capital Retail (“FCR”), to Rameshwar Prasad

17   (“Prasad”) on February 23, 2017.    Compl. ¶ 20.

18         Prior to the sale, FCREI wholly owned FCR, a California

19   limited liability company.    Id. at ¶¶ 5, 19.   Singal served as

20   FCREI’s sole owner and member.     Id. at ¶¶ 6, 19.   Upon entering
21   into a Membership Interest Purchase Agreement, Prasad acquired

22   FCREI’s one-hundred percent ownership interest in FCR.     Id. at

23   ¶ 20.   After the sale, and without the knowledge or consent of

24   FCR, Singal allegedly entered into six different loan agreements

25   on behalf of FCR or FCREI, to be repaid from FCR’s future

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for February 25, 2020.
                                      2
1    proceeds.   Id. at ¶ 21.    Singal did so by representing that he

2    was still the manager of FCR.     Id.   The agreements provided for

3    repayment of the loans by taking a percentage of FCR’s retail

4    sale proceeds from its regular bank deposits.      Id.

5           Singal entered into the first of the agreements on April 4,

6    2017, approximately a month and a half after Prasad acquired

7    FCR.   Id. at ¶ 23.   Singal signed a Payment Rights Purchase and

8    Sale Agreement with ESBF California, LLC (“ESBF”), wherein ESBF

9    agreed to pay FCR $200,000 in return for the right to recover

10   $248,000 from FCR.    Id.   Shortly thereafter, on April 18, 2017,

11   Singal entered into a Revenue Based Factoring Agreement with

12   World Global Financing, Inc. (“WGF”), wherein WGF agreed to pay

13   $150,000 for the right to recover twenty-five percent of FCR’s

14   future receipts up to $210,000.     Id. at ¶ 28.   The next day,

15   Singal entered into an agreement with Happy Rock Merchant

16   Solutions (“Happy Rock”), wherein Happy Rock paid $294,946 in

17   exchange for the right to receive $512,000 from FCR’s future

18   receivables.    Id. at ¶ 45.

19          The following month, on May 4, 2017, Singal entered into a

20   Merchant Agreement with Global Merchant Cash, Inc. (“GMC”),
21   wherein GMC paid $100,000 for the right to receive ten percent

22   of FCREI’s future receipts up to $149,900.     Id. at ¶ 31.

23   Although this agreement was entered into on behalf of FCREI,

24   Singal allegedly pledged FCR’s assets as additional collateral

25   in the Security Agreement and Guaranty that accompanied it.        Id.

26   Then, on May 16, 2017, Singal entered into a Secured Merchant
27   Agreement with Yellowstone Capital West LLC (“YCW”), wherein YCW

28   paid $100,000 for the right to receive fifteen percent of FCR
                                        3
1    and FCREI’s proceeds up to $149,900.         Id. at ¶ 35.   The next

2    day, Singal entered into a second Merchant Agreement with GMC,

3    wherein GMC paid $50,000 in exchange for the right to receive

4    ten percent of FCR’s proceeds until GMC recovered $74,950.           Id.

5    at ¶ 39.

6            Singal entered into the last of the agreements on June 9,

7    2017.     Id. at ¶ 42.   Singal signed a Loan Agreement with YCW,

8    wherein YCW paid $250,000 in exchange for the right to recover

9    $5,999 each business day from FCR’s Merchant Account up to

10   $374,750.     Id. at ¶ 42.   Over the course of the next few months,

11   judgments were entered against FCR for default of payment on

12   these agreements and merchant payments to FCR were withheld.

13   Id. at ¶¶ 48–53.      In the end, the lenders’ collection of these

14   sums crippled FCR financially and it filed for Chapter 11

15   bankruptcy on September 14, 2017.        Id. at ¶ 58.    FCR later

16   converted its bankruptcy to Chapter 7 liquidation and the

17   business was sold for $1.2 million.       Id. at ¶ 60.

18

19                                II.   OPINION

20           A.   Requests for Judicial Notice
21           Plaintiff request that the Court take judicial notice of

22   the complaint in S.E.C. v. Singal, et al., Case No. 1:19-cv-

23   11452 (S.D.N.Y. 2019).       Request for Judicial Notice (“RJN”), ECF

24   No. 22.      But Plaintiff failed to attach a copy of the referenced

25   complaint.     See Ex. A to RJN.    Instead, Plaintiff attached a

26   copy of the complaint in Heartland Bank v. First Capital
27   Victoria, LLC, et al., Case No. 4:17-cv-549 (E.D. Ark. 2017).

28   Plaintiff request for judicial notice is, therefore, denied.
                                          4
1        B.     Legal Standard

2        A Rule 12(b)(6) motion attacks the complaint as not

3    alleging sufficient facts to state a claim for relief.      “To

4    survive a motion to dismiss [under 12(b)(6)], a complaint must

5    contain sufficient factual matter, accepted as true, to state a

6    claim to relied that is plausible on its face.”     Ashcroft v.

7    Iqbal, 556 U.S. 662, 679 (2009) (internal quotation marks and

8    citation omitted).    While “detailed factual allegations” are

9    unnecessary, the complaint must allege more than “[t]hreadbare

10   recitals of the elements of a cause of action, supported by mere

11   conclusory statements.”     Id. at 678.   “In sum, for a complaint

12   to survive a motion to dismiss, the non-conclusory ‘factual

13   content,’ and reasonable inferences from that content, must be

14   plausibly suggestive of a claim entitling the plaintiff to

15   relief.”   Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir.

16   2009).

17       C.     Analysis

18              1.   Count I: RICO

19       Plaintiff brings her first claim against Defendants

20   under RICO, U.S.C. § 1962(c).    Compl. ¶¶ 61–79.   Under Section
21   1962(c), “[i]t shall be unlawful for any person employed by or

22   associated with any enterprise . . . to conduct or participate,

23   directly or indirectly, in the conduct of such enterprise’s

24   affairs through a pattern of racketeering activity.”     18 U.S.C.

25   § 1962(c).   To state a civil claim for a RICO violation, a

26   plaintiff must show: (1) conduct (2) of an enterprise
27   (3) through a pattern (4) of racketeering activity (known as

28   “predicate acts”) (5) causing injury to the plaintiff’s business
                                        5
1    or property.    Grimmett v. Brown, 75 F.3d 506 (9th Cir. 1996)

2    (internal quotation marks and citations omitted).      Defendants

3    move to dismiss this claim for two reasons, arguing:

4    (1) Plaintiff failed to adequately plead an enterprise; and

5    (2) Plaintiff does not adequately allege a pattern of predicate

6    acts.   Mot. at 3–12.

7                    a.    Enterprise

8         Section 1962(c) requires Plaintiff to allege two distinct

9    entities: a “person” and an “enterprise.”     Cedric Kushner

10   Promotions, Ltd. v. King, 533 U.S. 158, 161, 166 (2001).

11   Liability “depends on showing that the defendants conducted or

12   participated in the conduct of the enterprise’s affairs, not

13   just their own affairs.”     Id. at 163 (internal quotation marks

14   and citation omitted).     An enterprise that is not a legal

15   entity, such as a corporation, is commonly known as an

16   “association-in-fact” enterprise.      Ellis v. J.P. Morgan Chase &

17   Co., No. 12-cv-038979-YRG, WL 78190, at *3 (N.D. Cal 2015)

18   (citation omitted).     An association-in-fact enterprise is “any

19   union or group of individuals” “associated together for a common

20   purpose of engaging in a course of conduct.”     United States v.
21   Turkette, 452 U.S. 576, 580, 583 (1981).     To show an

22   association-in-fact enterprise, Plaintiff must allege facts

23   establishing three elements: (1) a common purpose of engaging in

24   a course of conduct; (2) an ongoing organization, either formal

25   or informal; and (3) facts that provide sufficient evidence the

26   associates function as a continuing unit.     Odom v. Microsoft
27   Corp., 486 F.3d 541, 553 (9th Cir. 2007) (citing Turkette, 452

28   U.S. at 583).
                                        6
1        Plaintiff alleges Defendants were involved in an

2    association-in-fact enterprise. See Compl. ¶¶ 65–66.       But

3    Defendants argue “Plaintiff fails to allege any facts that would

4    show the existence of an enterprise as opposed to simply a

5    person alleged to have committed fraud.”     Mot. at 7.    The Court

6    agrees.   Singal is the only individual alleged to have

7    participated in the conduct.      See Compl. ¶¶ 21–46.    As far as

8    FCREI is concerned, Singal is alleged to have pledged FCREI’s

9    receivables to a lender along with FCR’s on two occasions.        Id.

10   at ¶¶ 31, 35.     And FCREI is alleged to have received some of the

11   funds from the pledge made by Singal of FCR’s and FCREI’s

12   receivables.    Id. at ¶ 45.   However, Singal was FCREI’s sole

13   owner and member.    Id. at ¶¶ 6, 19.    No facts suggest FCREI

14   acted in a capacity separate and distinct from Singal.

15       Singal’s relationship to FCREI is distinguishable from the

16   defendant’s relationship to the corporation in Cedric Kushner

17   Promotions, 533 U.S. 158.      There, defendant was the president

18   and sole shareholder of a closely held corporation that promoted

19   boxing matches, Don King Productions.      Id. at 160; Cedric

20   Kushner Promotions, Ltd. v. King, Case No. 98-cv-6859, WL 771366
21   (S.D.N.Y 1999).     The Supreme Court accepted the above-described

22   “distinctness” principle, but, nonetheless, held defendant was

23   sufficiently distinct from the corporation such that the

24   § 1962(c) requirement was met.      Cedric Kushner Promotions, 533

25   U.S. at 163.    Defendant was a “natural person” and the

26   corporation, Don King Productions, was “a legally different
27   entity with different rights and responsibilities due to its

28   different legal status.”    Id.    The distinction turns on the fact
                                         7
1    that Don King Productions was a separate corporation in the

2    business of promoting boxing matches.       Id. at 160.   By contrast,

3    FCREI is a limited liability company and Singal is its sole

4    member.    Compl. at ¶ 5–6.   Unlike the defendant in Cedric

5    Kushner Promotions and Don King Productions, Singal and FCREI

6    are one and the same.    There are no other members of FCREI and

7    FCREI has no interests or affairs separate and apart from

8    Singal’s.    As such, § 1962(c) distinctness requirement is not

9    met here.

10        No substantive allegations are also asserted against First

11   Capital Management.     First Capital Management is merely

12   mentioned as one of the entities controlled by Singal.        Compl.

13   at ¶ 66.    Thus, the complaint alleges no facts of a formal or

14   informal organization in which individuals function as a

15   continuous unit.     As stated above, Plaintiff must allege two

16   distinct entities—a person and an enterprise.       Cedric Kushner

17   Promotions, 533 U.S. at 166.    Singal is the person, but there is

18   no enterprise distinct from him.       Singal was the sole member of

19   FCREI.     The few actions taken by FCREI were, in effect, taken by

20   Singal.     And there are no facts alleging First Capital
21   Management was substantively involved in any way.         Singal, and

22   Singal alone, entered into the agreements on behalf of FCR.

23   Thus, Defendants did not act on behalf of an enterprise.

24   Instead, Singal “conducted . . . [his] own affairs.”        Id. at

25   163(internal quotation marks and citation omitted).

26        Notwithstanding the fact that Federal Rule of Civil
27   Procedure 9(b)’s particularity requirement applies, see Edwards

28   v. Marin Park, Inc., 356 F.3d 1058, 1065–66 (9th Cir. 2004), the
                                        8
1    Court finds that Plaintiff has failed to offer sufficient

2    factual allegations in support of her contention that Defendants

3    associated together to form an association-in-fact enterprise

4    under the pleading standard of Federal Rule of Civil Procedure

5    8.   Plaintiff has offered no factual allegations to render

6    plausible her claim that anyone beyond Singal was involved.         In

7    alleging an enterprise, Plaintiff only offers the Court a series

8    of conclusory allegations.     See Compl. ¶ 65–66.

9         Thus, having construed Plaintiff’s allegations in the light

10   most favorable to her, the Court finds that Plaintiff fails to

11   sufficiently allege the existence of an association-in-fact

12   enterprise.

13                     b.   Pattern of Predicate Acts

14        Because the Court finds that Plaintiff has failed to allege

15   an association-in-fact enterprise, it follows that Plaintiff has

16   also failed to allege a pattern of predicate acts.      Without an

17   association-in-fact enterprise, Plaintiff cannot, as a logical

18   matter, be found to have alleged a pattern of racketeering

19   activity.     One cannot stand without the other.    See Ellis v.

20   J.P.Morgan Chase & Co., Case No. 12-cv-03897-YGR, WL 78190 (N.D.
21   Cal. 2015) (where the court found plaintiffs failed to allege a

22   common purpose, and, thus, no association-in-fact enterprise,

23   plaintiff could not be found to have alleged distinct enterprise

24   conduct).

25        Accordingly, the Court dismisses Plaintiff’s RICO claim.

26               2.    Count II: Conversion
27        Plaintiff’s second claim alleges Defendants committed acts

28   of conversion under California law.      Compl. ¶¶ 80–85.   Under 28
                                        9
1    U.S.C. § 1367(c)(3), the Court may “decline to exercise

2    supplemental jurisdiction over state law claims if it has

3    dismissed all federal claims.”     Amistad Christian Church v. Life

4    is Beautiful, LLC, 692 Fed. Appx. 922, 923.     “[I]n the usual

5    case in which all federal-law claims are eliminated before

6    trial, the balance of factors . . . will point toward declining

7    to exercise jurisdiction over the remaining state-law claims.

8    Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir.),

9    supplemented, 121 F.3d 714 (9th Cir. 1997), as amended (Oct. 1,

10   1997) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,

11   350 n.7 (1988)).

12         With the RICO claim dismissed, only Plaintiff’s conversion

13   claim remains.     Considering the values of “economy, convenience,

14   fairness, and comity,” the Court deems it appropriate to decline

15   jurisdiction over Plaintiff’s state law claim.     See id. at 1001.

16   The Court has dismissed all claims over which it had original

17   jurisdiction, so Plaintiff’s claim may be more appropriately

18   addressed in state court.     28 U.S.C. § 1367(c)(3).

19         D.   Leave to Amend

20         The Court need not grant leave to amend where amendment
21   would be futile.     Deveraturda v. Globe Aviation Sec. Servs., 454

22   F.3d 1043, 1049 (9th Cir. 2006).     As explained above, an

23   association-in-fact enterprise does not exist here.     Thus, no

24   amendment could salvage the RICO claim and the Court declines to

25   ///

26   ///
27   ///

28   ///
                                        10
1    exercise supplemental jurisdiction over the conversion claim.

2    Accordingly, dismissal with prejudice is appropriate.

3

4                            III.   ORDER

5        For the reasons set forth above, the Court GRANTS

6    Defendants’ Motion to Dismiss with prejudice.   The Clerk of the

7    Court is directed to close the case.

8        IT IS SO ORDERED.

9    Dated: March 26, 2020

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     11
